Name: 89/376/EEC: Commission Decision of 19 June 1989 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of video cassettes and video-tape reels originating in the Republic of Korea and Hong Kong and terminating the investigation
 Type: Decision
 Subject Matter: Asia and Oceania;  communications;  competition
 Date Published: 1989-06-22

 Avis juridique important|31989D037689/376/EEC: Commission Decision of 19 June 1989 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of video cassettes and video-tape reels originating in the Republic of Korea and Hong Kong and terminating the investigation Official Journal L 174 , 22/06/1989 P. 0030 - 0030*****COMMISSION DECISION of 19 June 1989 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of video cassettes and video-tape reels originating in the Republic of Korea and Hong Kong and terminating the investigation (89/376/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumping or subsidized imports from countries not members of the European Economic Community (1) and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the abovementioned Regulation; Whereas: By Regulation (EEC) No 4062/88 (2), the Commission imposed a provisional anti-dumping duty on imports of video cassettes and video-tape reels originating in the Republic of Korea and Hong Kong; Wing Shing Cassette Mfg, Ltd was one Hong Kong exporter found to have dumped video cassettes in the Community in the reference period (January to November 1987) and to have caused injury to Community producers thereby. To that extent the Commission refers to Regulation (EEC) No 1768/89 (3); The exporter has, after the imposition of the provisional anti-dumping duty, offered a price undertaking in accordance with Article 10 of Regulation (EEC) No 2423/88; The Commission regards this undertaking as acceptable, considering that the effect of this undertaking will be to increase the prices of the products concerned to an extent sufficient to eliminate the margin of dumping found for this exporter; In addition, the Hong Kong Government has offered its assistance in the monitoring of the price undertaking; The Council has decided in Article 2 of Regulation (EEC) No 1768/89 on the collection of the amounts secured by way of provisional duty, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by Wing Shing Cassette Mfg, Ltd, Hong Kong, in connection with anti-dumping proceeding concerning imports of video tape on reels or on cassettes falling within CN Code ex 8523 13 00 originating in the Republic of Korea or Hong Kong, is hereby accepted. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated. Done at Brussels, 19 June 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 356, 24. 12. 1988, p. 47. (3) See page 1 of this Official Journal.